                Case 5:18-cr-00258-EJD Document 271 Filed 01/13/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES

 Date: January 13, 2020            Time: 10:00-11:15 am               Judge: Edward J. Davila
                                   Total Time: 1 Hr. 15 Mins.
 Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC), Ramesh
 1,2                               Sunny Balwani(NP)

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones

Attorney for Defendant: Kevin Downey, Lance Wade, Katherine Trefz, Jon Cline, Stephen Cazares,
Walter Brown
Attorneys for FDA: Marci Norton, Jackie Martinez-Resly, Dough Weinfield
Appeared via telephone conference: Stacy Amin, Perham Gorgi

  Deputy Clerk: Adriana M. Kratzmann                   Court Reporter: Irene Rodriguez

  Interpreter: N/A                                     Probation Officer: N/A


                PROCEEDINGS – MOTION HEARING AND STATUS CONFERENCE

Defendant Holmes present and out of custody. Defendant Balwani appearance waived not present.
Hearing held.
The Court heard oral argument as to the Government’s Motion for an Extension of Time to Respond
(Dkt. 215). The Court took the motion under submission.
The Court held sidebar discussion with Counsel and ordered transcript portion of sidebar SEALED
and that portion of transcript not available without Court order.

CASE CONTINUED TO: February 10, 2020 10:00 A.M. for Motion Hearing (Special Set).




                                                                                         Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                             Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                Original: Efiled
 I: Interpreter
                                                                                                           CC:
